EXHIBIT 10.1

NBC CAPITAL CORPORATION

LONG-TERM INCENTIVE COMPENSATION PLAN

This Long-Term Incentive Compensation Plan (“Plan”), effective December 21,
2005, is established primarily to encourage employees of NBC Capital Corporation
(the “Company”) and its Affiliates to acquire Stock and other equity-based
interests in the Company. It is believed that the Plan will stimulate employees’
efforts on the Company’s behalf, will tend to maintain and strengthen their
desire to remain with the Company, will be in the interest of the Company and
its shareholders, and will encourage such employees to have greater personal
financial investment in the Company thorough ownership of its Stock. The Plan
supersedes and replaces the Company’s 2001 Long-Term Incentive Plan and the
Company’s 2003 Long-Term Incentive Compensation Plan (the “Original Incentive
Plans”).

 

1. Definitions

“Affiliate” shall have the meaning assigned to the term pursuant to Rule 12b-2
as promulgated under the Securities Exchange Act of 1934, as amended.

The “Board” means the Board of Directors of the Company.

Unless otherwise expressly defined in an agreement between the Company and an
employee, “Cause” shall mean that an employee has (a) committed an intentional
act of fraud, embezzlement or theft in the course of his or her employment or
otherwise engaged in any intentional misconduct that is materially injurious to
the Company’s (or an Affiliate’s) financial condition or business reputation;
(b) committed intentional damage to the property of the Company (or an
Affiliate) or committed intentional wrongful disclosure of confidential
information that is materially injurious to the Company’s (or an Affiliate’s)
financial condition or business reputation; or (c) intentionally refused to
perform the material duties of his or her position.

The “Code” means the Internal Revenue Code of 1986, as amended, or any successor
code thereto.

The “Committee” means the Compensation Committee of the Board of Directors of
the Company.

The “Company” means NBC Capital Corporation.

“Covered Employee” means an employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.

“Eligible Employee” means a regular full-time or part-time employee of the
Company and its Affiliates, including officers and directors of such Affiliates,
whether or not under direction of the Company.

“Fair Market Value” means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Fair Market Value of Stock as
of any date is the closing price for the Stock as reported on the American Stock
Exchange (or on any other national securities exchange on which the Stock is
then listed) for that date or, if no closing price is reported for that date,
the closing price on the next preceding date for which a closing price was
reported.

“Incentive Option” means an Option that by its terms is to be treated as an
“incentive stock option” within the meaning of Section 422 of the Code.

“Incentives” means awards made under this Plan of any of the following, or any
combination of the following: (a) Options (including both Incentive Options and
Nonstatutory Stock Options); (b) Stock Appreciation Rights; (c) Restricted
Stock; and (d) Performance Shares.

“Nonstatutory Stock Option” means any Option that is not an Incentive Option.

“Option” means an option to purchase one or more shares of the Company’s Stock.

 

27



--------------------------------------------------------------------------------

“Participant” means any holder of an Incentive awarded under the Plan.

“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals are limited to: pre- or after-tax net earnings, deposit, loan
or fee growth, net interest income, return on net assets, return on
shareholders’ equity, return on assets, return on capital, stock price growth,
shareholder returns, gross or net profit margin, earnings per share, price per
share of stock, and market share, any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group. In the case of Qualified Performance-Based Incentives,
the Committee will, within the time prescribed by Section 162(m) of the Code,
objectively define the manner of calculating the Performance Criteria it selects
to use for such Performance Period for recipients of such Incentives.

“Performance Goals” means, for a Performance Period, the written goals
established by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of an Affiliate or Participant.

“Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals will be measured for purposes of
determining a Participant’s right to, and the payment of, an Incentive.

“Performance Shares” shall mean contingent awards granted by the Committee in
shares of Stock, cash or any combination of Stock and Stock and cash, with such
awards only paid if the Company, an Affiliate, or Division specified by the
Committee meets Performance Goals established by the Committee.

“Plan” shall refer to the Long-Term Incentive Compensation Plan described in
this document.

“Qualified Performance-Based Incentives,” means awards of Incentives intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.

“Restricted Stock,” means shares of Stock granted to a Participant subject to a
Risk of Forfeiture.

“Restriction Period” means the period of time, established by the Committee in
connection with an award of Restricted Stock, during which the shares of
Restricted Stock are subject to a Risk of Forfeiture described in the applicable
award agreement.

“Risk of Forfeiture” means a limitation on the right of the Participant to
retain Restricted Stock, including a right in the Company to reacquire shares of
Restricted Stock at less than their then Fair Market Value, arising because of
the occurrence or non-occurrence of specified events or conditions.

“Stock” shall refer to one or more shares of the Company’s common stock.

“Stock Appreciation Right” means a right to receive any excess in the Fair
Market Value of shares of Stock over a specified exercise price.

 

2. Incentives

Incentives under the Plan may be granted in any one or a combination of
(a) Incentive Options (or other statutory stock option); (b) Nonstatutory Stock
Options; (c) Stock Appreciation Rights; (d) Restricted Stock; and
(e) Performance Shares. All Incentives shall be subject to the terms and
conditions set forth herein and to such other terms and conditions as may be
established by the Committee, except that the provisions of this Plan shall not
apply retroactively to any Incentive issued before the effective date of this
Plan. Determinations by the Committee under the Plan (including, without
limitation, determinations as to the Eligible Employees; the form, amount and
timing of Incentives; and the terms and provisions of agreements evidencing
Incentives) need not be uniform and may be made selectively among Eligible
Employees who receive, or are eligible to receive, Incentives, whether or not
such Eligible Employees are similarly situated.

 

28



--------------------------------------------------------------------------------

3. Administration

(a) Compensation Committee. The Plan shall be administered by the Compensation
Committee. No person who makes or participates in making an award under this
Plan, whether as a member of the Committee, a delegate of the Committee, or in
any other capacity, shall make or participate in making an award to himself or
herself. No director or person acting pursuant to the authority delegated by the
Committee shall be liable for any action or determination relating to or under
the Plan made in good faith.

(b) Powers of Committee. The Committee will have full discretionary power to
administer the Plan in all of its details, subject to applicable requirements of
law. For this purpose, in addition to all other powers provided by this Plan,
the Committee’s discretionary powers will include, but will not be limited to,
the following discretionary powers:

(1) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(2) To interpret the Plan;

(3) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan, and the determination of whether a worker is
an Eligible Employee shall be made in the sole and exclusive discretion of the
Committee;

(4) To appoint such agents, counsel, accountants, consultants and other persons
as may be required to assist in administering the Plan;

(5) To delegate some or all of its power and authority to the Chief Executive
officer, other senior members of management, or committee or subcommittee, as
the Committee deems appropriate. However, the Committee may not delegate its
authority with regard to any matter or action affecting an officer subject to
Section 16 of the Securities Exchange Act of 1934;

(6) To impose such restrictions and limitations on any awards granted under the
Plan as it may deem advisable, including, but not limited to share ownership or
holding period requirements and requirements to enter into or to comply with
confidentiality agreements and, to the extent allowed by law, non-competition
and other restrictive or similar covenants.

(7) To correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any award made under the Plan in the manner and to the extent it
shall deem expedient to carry the Plan into effect and it shall be the sole and
final judge of such expediency; and

(8) If the Committee determines that the amendment of an Incentive awarded under
this Plan is in the best interest of a Participant, to amend any such Incentive
without the consent of the Participant.

Any determination by the Committee or its delegate(s) shall be final, binding
and conclusive on all persons, in the absence of clear and convincing evidence
that the Committee or its delegates(s) acted arbitrarily and capriciously.

(c) Vesting Period. If applicable, the Committee shall determine the vesting
period for Incentives granted under this Plan and shall specify such vesting
period in writing in making an award of an Incentive under this Plan.

(d) Documentation of Award of Incentive. Each Incentive awarded under this Plan
shall be evidenced in such written form, as the Committee shall determine. Each
award may contain terms and conditions in addition to those set forth in the
Plan.

 

4. Eligibility/Forfeiture in the Event of Termination for Cause

(a) Eligibility. Eligible Employees may receive Incentives under this Plan.
Those directors who are not regular employees of the Company are not eligible to
receive Incentives.

(b) Forfeiture. If the Company or one of its Affiliates terminates an Eligible
Employee for Cause, the Board, by written resolution, may, to the fullest extent
allowed by law, cancel and/or cause the forfeiture of any unvested and/or
unexercised Option and any unvested or unpaid Stock Appreciation Right, unvested
Performance Share, or Restricted Stock awarded to such Eligible Employee.

 

29



--------------------------------------------------------------------------------

5. Qualified Performance-Based Incentives

(a) Applicability. This section will apply only to Covered Employees, or to
those persons whom the Committee determines are reasonably likely to become
Covered Employees in the period covered by an Incentive. The Committee may, in
its discretion, select particular Covered Employees to receive Qualified
Performance-Based Incentives. The Committee may, in its discretion, grant
Incentives (other than Qualified Performance-Based Incentives) to Covered
Employees that do not satisfy the requirements of this section.

(b) Purpose. As to any Covered Employee or person likely to become a Covered
Employee during the period covered by an Incentive, the Committee shall have the
ability to qualify any of the Incentives as “performance-based compensation”
under Section 162(m) of the Code. If the Committee, in its discretion, decides
to grant an Incentive as a Qualified Performance-Based Incentive, the provisions
of this section will control over any contrary provision contained in the Plan.
In the course of granting any Incentive, the Committee may specifically
designate the Incentive as intended to qualify as a Qualified Performance-Based
Incentive. However, no Incentive shall be considered to have failed to qualify
as a Qualified Performance-Based Incentive solely because the Incentive is not
expressly designated as a Qualified Performance-Based Incentive, if the
Incentive otherwise satisfies the provisions of this section and the
requirements of Section 162(m) of the Code and the regulations there under
applicable to “performance-based compensation.”

(c) Authority. All grants of Incentives intended to qualify as Qualified
Performance-Based Incentives shall be made by the Committee or, if all of the
members thereof do not qualify as “outside directors” within the meaning of
applicable IRS regulations under Section 162 of the Code, by a subcommittee of
the Committee consisting of such of the members of the Committee who do so
qualify. Any action by such a subcommittee shall be considered the action of the
Committee for purposes of the Plan. The Committee (or subcommittee, if
necessary) shall also determine the terms applicable to Qualified
Performance-Based Incentives.

(d) Discretion of Committee. Options may be granted as Qualified
Performance-Based Incentives. The exercise price of any Option intended to
qualify as a Qualified Performance-Based Incentive shall in no event be less
that the Fair Market Value on the date of the grant of the Stock covered by the
Option. With regard to other Incentives intended to qualify as Qualified
Performance-Based Incentives, the Committee will have full discretion to select
the length of any applicable Restriction Period or Performance Period.
Additionally, the Committee shall have full discretion to establish the
Performance Criteria, the kind and/or level of the applicable Performance Goal,
and whether the Performance Goal is to apply to the Company, Affiliate or
Division or to the individual. Any Performance Goal or Goals applicable to
Qualified Performance-Based Incentives shall be objective, shall be established
not later than ninety (90) days after the beginning of any applicable
Performance Period (or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m) of the Code), and shall
otherwise meet the requirements of Section 162(m) of the Code, including the
requirement that the outcome of the Performance Goal or Goals be substantially
uncertain (as defined in the regulations under Section 162(m) of the Code) at
the time established.

(e) Payment of Qualified Performance-Based Incentives. A Participant will be
eligible to receive payment under a Qualified Performance-Based Incentive that
is subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals are achieved within the applicable Performance Period,
as determined by the Committee. In determining the actual size of an individual
Qualified Performance-Based Incentive, the Committee may reduce or eliminate the
amount of the Qualified Performance-Based Incentive earned for the Performance
Period, if, in its sole and absolute discretion, such reduction or elimination
is appropriate.

(f) Limitation of Adjustments for Certain Events. No adjustment of any Qualified
Performance-Based Incentive shall be made except on such basis, if any, as will
not cause such Incentive to provide other than “performance-based compensation”
within the meaning of Section 162(m) of the Code.

 

30



--------------------------------------------------------------------------------

6. Shares Available for Incentives and Limits on Incentives

(a) Maximum Shares. Subject to adjustment as provided in this Section 6, there
is hereby reserved for issuance under the Plan up to 750,000 shares of Stock of
the Company. If shares of Stock of the Company are split, then the number of
shares reserved for issuance under the Plan shall be automatically adjusted to
reflect such a stock split.

(b) Limit on an Individual’s Incentives. In any given year, no Eligible Employee
may receive Incentives covering more than 20% of the aggregate number of shares,
which may be issued pursuant to the Plan. Except as may otherwise be permitted
by the Code, Incentive Options granted to an Eligible Employee during one
calendar year shall be limited as follows: at the time the Incentive Options are
granted, the Fair Market Value of the Stock covered by Incentive Options first
exercisable by an Eligible Employee in any calendar year may not, in the
aggregate, exceed $100,000. The maximum Qualified Performance-Based Incentive
payment to any one Participant under the Plan for a Performance Period is 20% of
the aggregate number of shares that may be issued pursuant to the Plan, or if
the Qualified Performance-Based Incentive is paid in cash, that number of shares
multiplied by the Fair Market Value of the Stock as of the date the Qualified
Performance-Based Incentive is granted.

(c) Source of Shares. Shares under this Plan may be delivered by the Company
from its authorized but unissued shares of Stock or from Stock held in the
Company treasury. To the extent that shares of Stock subject to an outstanding
award under the Plan are not issued by reason of forfeiture, termination,
surrender, cancellation, or expiration while unexercised; by reason of the
tendering or withholding of shares to pay all or a portion of the exercise price
or to satisfy all or a portion of the tax withholding obligations relating to
the award; by reason of being settled in cash in lieu of shares or settled in a
manner that some or all of the shares covered by the award are not issued to the
Participant; or being exchanged for a grant under the Plan that does not involve
Stock, then such shares shall immediately again be available for issuance under
the Plan, unless such availability would cause the Plan to fail to comply with
Rule 16b-3 under the Securities Exchange Act of 1934, or any other applicable
law or regulation.

(d) Recapitalization Adjustment. In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, or any other change in the corporate structure
or shares of the Company, the Committee shall make such adjustment, if any, as
it may deem appropriate in the number and kind of shares authorized by the Plan;
in the number and kind of shares covered by Incentives granted; in the price of
Options; and in the Fair Market Value of Stock Appreciation Rights. No
adjustment under this section or any other part of this Plan shall be made if:
(1) it would cause an Incentive granted under this Plan as a Qualified
Performance-Based Incentive to fail under Code 162(m), or (2) it would cause an
Incentive granted as Incentive Option to fail to meet the criteria for Incentive
Option.

 

7. Options

The Committee may grant options qualifying as Incentive Options under the Code,
other statutory options under the Code, and Nonstatutory Options. Such Options
shall be subject to the following terms and conditions and such other terms and
conditions as the Committee may prescribe:

(a) Option Price. The option price per share with respect to each Option shall
be determined by the Committee, but shall not be less than 100% of the Fair
Market Value of the Company’s Stock on the date the Option is granted; provided,
however, that in the case of an Incentive Option granted to an Eligible Employee
who, immediately prior to such grant, owns stock (either common or preferred)
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or a subsidiary of the Company, the option price
shall not be less than one hundred ten percent (110%) of the fair market value
on the date of grant.

(b) Period of Option. The period of each Option shall be fixed by the Committee
but shall not exceed ten (10) years.

(c) Payment. The Option price shall be payable in cash at the time the Option is
exercised; provided, however, that in lieu of such cash the person exercising
the Option may pay the option price in whole or in part by delivering Stock
having a fair market value on the date of exercise of the Option equal to the
option price for the shares being purchased. No shares shall be issued until
full payment for such shares has been made. A grantee of an Option shall have
none of the rights of a shareholder until the shares are issued.

 

31



--------------------------------------------------------------------------------

(d) Exercise of Option. So long as an Option grantee remains employed by the
Company, the shares covered by an Option may be purchased in such installments
and on such exercise dates as the Committee or its delegate may determine. In no
event shall any Option be exercisable after its specified expiration period.

(e) Termination of Employment. Upon the termination of an Option grantee’s
employment (for any reason other than retirement, death or Cause) Option
privileges shall be limited to the shares that were immediately exercisable at
the date of such termination. The Committee, however, in its discretion, may
provide that any Options outstanding but not yet exercisable upon the
termination of an Option grantee’s employment may become exercisable in
accordance with a schedule to be determined by the Committee. Such Option
privileges shall expire unless exercised or surrendered under a Stock
Appreciation Right within such period of time after the date of termination of
employment as may be established by the Committee, but in no event later than
the expiration date of the Option. Incentive Options must, however, be exercised
no later than three months after termination of employment, unless the Option
grantee is disabled, in which case this three month period is extended to one
year. If a Participant’s employment or consulting assignment is terminated for
Cause, all rights under the Option shall expire upon the Participant’s receipt
of the notice of such termination.

(f) Retirement. Upon retirement of an Option grantee, Option privileges shall
apply to those shares immediately exercisable at the date of retirement. The
Committee, however, in its discretion, may provide that any Options outstanding
but not yet exercisable upon the retirement of an Option grantee may become
exercisable in accordance with a schedule to be determined by the Committee.
Option privileges shall expire unless exercised within such period of time as
may be established by the Committee but in no event later than the expiration
data of the Option.

(g) Death. Upon the death of an Option grantee, Option privileges shall apply to
those shares that were immediately exercisable at the time of death. The
Committee, however, in its discretion, may provide that any Options outstanding
but not yet exercisable upon the death of an Option grantee may become
exercisable in accordance with a schedule to be determined by the Committee.
Such privileges shall expire unless exercised by legal representatives within a
period of time as determined by the Committee but in no event later than the
expiration date of the Option.

(h) Divorce. Incentive Stock Options transferred incident to divorce will cease
to be statutory stock options on transfer.

(i) Cancellation of Options with No Value. Any person who receives a grant of
Options under this Plan may be required, at the time the Options are awarded, to
sign a consent allowing the Board, in its discretion, to cancel the Options if
their Fair Market Value decreases such that their exercise price is
significantly above their Fair Market Value.

 

8. Stock Appreciation Rights

The Committee may, in its discretion, grant Stock Appreciation Rights either
singly or in combination with an underlying Option granted hereunder. Such Stock
Appreciation Rights shall be subject to the following terms and conditions and
such other terms and conditions as the Committee may prescribe:

(a) Time and Period of Grant. If a Stock Appreciation Right is granted with
respect to an underlying Option, it may be granted at the time of the Option or
at any time thereafter but prior to the expiration of the Option. If a Stock
Appreciation Right is granted with respect to an underlying Option, at the time
the Stock Appreciation Right is granted, the Committee may limit the exercise
period for such Stock Appreciation Right, before and after which period no Stock
Appreciation Right shall attach to the underlying Option. In no event shall the
exercise period for a Stock Appreciation Right exceed the exercise period for
such Option. If a Stock Appreciation Right is granted without an underlying
Option, the Committee shall set the period for exercise of the Stock
Appreciation Right.

(b) Value of Stock Appreciation Right. If a Stock Appreciation Right is granted
with respect to an underlying Option, the grantee will be entitled to surrender
the Option that is then exercisable and receive in exchange an amount equal to
the excess of the Fair Market Value of the Stock on the date the election to
surrender is received by the Company over the Option price multiplied by the
number of shares covered by the Options that are surrendered. If a Stock
Appreciation Right is granted without an underlying Option, the grantee will
receive upon exercise of the

 

32



--------------------------------------------------------------------------------

Stock Appreciation Right an amount equal to or exceeding the Fair Market Value
of the Stock on the date the election to surrender such Stock Appreciation Right
is received by the Company over the Fair Market Value of the Stock on the date
of grant multiplied by the number of shares covered by the grant of the Stock
Appreciation Right.

(c) Payment of Stock Appreciation Right. Payment of a Stock Appreciation Right
shall be in the form of shares of Stock, cash, or any combination of Stock and
Stock and cash. The form of payment upon exercise of such a right shall be
determined by the Committee either at the time of grant of the Stock
Appreciation Right or at the time of exercise of the Stock Appreciation Right.

 

9. Performance Shares

The Committee may grant Performance Shares to any Eligible Employee selected by
the Committee in its sole discretion. Such Performance Shares shall be subject
to the following terms and conditions and such other terms and conditions as the
Committee may prescribe:

(a) Performance Period and Performance Goals. In granting Performances Shares,
the Committee shall determine and specify the Performance Period. The Committee
shall also establish Performance Goals to be met by the Company or Affiliate
during the Performance Period as a condition to payment of the Performance Share
grant. The Performance Goals may include minimum and optimum objectives or a
single set of objectives.

(b) Payment of Performance Shares. The Committee shall establish the method of
calculating the amount of payment to be made under a Performance Share grant if
the Performance Goals are met, including the fixing of a maximum payment. The
Performance Share grant shall be expressed in terms of shares of Stock. After
the completion of a Performance Period, the performance of the Company or
Affiliate shall be measured against the Performance Goals, and the Committee
shall determine whether all, none or any portion of a Performance Share grant
shall be paid. The Committee, in its discretion, may elect to make payment in
shares of Stock, cash or a combination of Stock and Stock and cash. Any cash
payment shall be based on the Fair Market Value of Performance Shares on, or
reasonably close to, the date of payment.

(c) Revision of Performance Goals. At any time prior to the end of a Performance
Period, the Committee may revise the Performance Goals and the computation of
payment if unforeseen events occur that have a substantial effect on the
performance of the Company or Affiliate and that in the judgment of the
Committee make the application of the Performance Goals unfair unless a revision
is made.

(d) Requirement of Employment. A grantee of Performance Shares must remain in
the employment of the Company until the completion of the Performance Period in
order to be entitled to payment under the Performance Share grant. However, the
Committee may, in its sole discretion, provide for a partial payment where such
an exception is deemed equitable.

(e) Dividends. The Committee may, in its discretion, at the time of the granting
of Performance Shares, provide that any dividends declared on the Stock during
the Performance Period, and that would have been paid with respect to
Performance Shares had they been owned by a grantee, be (i) paid to the grantee,
or (ii) accumulated for the benefit of the grantee and used to increase the
number of Performance Shares of the grantee.

 

10. Restricted Stock

The Committee may award Restricted Stock to a grantee. All shares of Restricted
Stock granted shall be subject to a Risk of Forfeiture as determined by the
Committee, and shall additionally be subject to the following terms and
conditions and such other terms and conditions as the Committee may prescribe:

(a) Requirement of Employment. A grantee of Restricted Stock must remain in the
employment of the Company during the Restriction Period in order to retain the
shares of Restricted Stock. If the grantee leaves the employment of the Company
prior to the end of the Restriction Period, the Restricted Stock award shall
terminate and the shares of Stock shall be returned immediately to the Company.
However, the Committee may, at the time of the grant, allow the employment
restriction to lapse with respect to a portion or portions of the Restricted
Stock at different times during the Restriction Period. The Committee may, in
its discretion, also provide for such complete or partial exceptions to the
employment restriction, as it deems equitable.

 

33



--------------------------------------------------------------------------------

(b) Restrictions on Transfer and Legend on Stock Certificates. During the
Restriction Period, the grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of Stock except as expressly permitted in this
Plan. Each certificate for shares of Stock issued hereunder shall contain a
legend giving appropriate notice of the restrictions in the grant.

(c) Escrow Agreement. The Committee may require the grantee to enter into an
escrow agreement providing that the certificates representing the Restricted
Stock award will remain in the physical custody of an escrow holder until all
restrictions are removed or expire.

(d) Lapse of Restrictions. All restrictions imposed on the Restricted Stock
shall lapse upon the expiration of the Restriction Period if the conditions of
the grant have been met. The grantee shall then be entitled to have the legend
removed from the certificates.

(e) Dividends. The Committee shall, in its discretion, at the time the
Restricted Stock is awarded, provide that any dividends declared on the Stock
during the Restriction Period shall either be (i) paid to the grantee, or
(ii) accumulated for the benefit of the grantee and paid to the grantee only
after the expiration of the Restriction Period.

 

11. Acquisition and Change of Control Events

(a) Definitions.

(1) “Acquisition Event” shall mean:

(i) any merger or consolidation of the Company with or into another entity as a
result of which the Company’s Stock is converted into or exchanged for the right
to receive cash, securities of the other entity, or other property; or

(ii) any exchange of shares of the Company for cash, securities of another
entity or other property pursuant to a statutory share exchange transaction.

(2) “Change of Control Event” shall mean:

(i) any merger, consolidation or share exchange that results in the voting
securities of the Company outstanding immediately prior thereto representing
immediately thereafter (either by remaining outstanding or by being converted
into voting securities of the surviving or acquiring entity) less than 50% of
the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation; or

(ii) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 35% or more of either (A) the then-outstanding shares of Stock of
the Company (the “Outstanding Company Stock”), or (B) the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”). However, for purposes of this subsection (iii), the following
acquisitions shall not give rise to a Change of Control event: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate, or (D) any acquisition by any
corporation pursuant to a transaction that results in all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Stock and Outstanding Company Voting Securities immediately
prior to such transaction beneficially owning, directly or indirectly, more than
50% of the then-outstanding shares of Stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
transaction (which shall include, without limitation, a corporation that as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Company Stock and Outstanding Company Voting
Securities, respectively;

 

34



--------------------------------------------------------------------------------

(iii) any sale of all or substantially all of the assets of the Company; or

(iv) the complete liquidation of the Company.

(b) Effect on Options.

(1) Acquisition Event. Upon the occurrence of an Acquisition Event (regardless
of whether such event also constitutes a Change in Control Event), or the
execution by the Company of any agreement with respect to an Acquisition Event
(regardless of whether such event will result in a Change in Control Event), the
Board shall provide that all outstanding Options shall be assumed, or equivalent
options shall be substituted, by the acquiring or succeeding corporation (or an
Affiliate thereof). However, if such Acquisition Event also constitutes a Change
in Control Event, except to the extent specifically provided to the contrary in
the instrument evidencing any Option or any other agreement between the Option
holder and the Company, such assumed or substituted options shall be immediately
exercisable in full upon the occurrence of such Acquisition Event. For purposes
of this section, an Option shall be considered to be assumed if, following
consummation of the Acquisition Event, the Option confers the right to purchase,
for each share of Stock subject to the Option immediately prior to the
consummation of the Acquisition Event, the consideration (whether cash,
securities or other property) received as a result of the Acquisition Event by
holders of Stock for each share of Stock held immediately prior to the
consummation of the Acquisition Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Stock). However, if the consideration received as a
result of the Acquisition Event is not solely Stock of the acquiring or
succeeding corporation (or an Affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
Stock of the acquiring or succeeding corporation (or an Affiliate thereof)
equivalent in Fair Market Value to the per share consideration received by
holders of outstanding shares of Stock as a result of the Acquisition Event.
Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
Affiliate thereof), does not agree to assume such Options, or substitute
equivalent options for such Options, then the Board shall, upon written notice
to the Option holders, provide that all then unexercised Options will become
exercisable in full as of a specified time prior to the Acquisition Event and
will terminate immediately prior to the consummation of such Acquisition Event,
except to the extent exercised by the Option holders before the consummation of
such Acquisition Event. However, in the event of an Acquisition Event under the
terms of which holders of Stock will receive upon consummation thereof a cash
payment for each share of Stock surrendered pursuant to such Acquisition Event
(the “Acquisition Price”), then the Board may instead provide that all
outstanding Options shall terminate upon consummation of such Acquisition Event
and that each Option holder shall receive, in exchange thereof, a cash payment
equal to the amount (if any) by which (A) the Acquisition Price multiplied by
the number of shares of Stock subject to such outstanding Options (whether or
not then exercisable), exceeds (B) the aggregate exercise price of such Options.

(2) Change in Control Event that is not an Acquisition Event. Upon the
occurrence of a Change in Control Event that does not also constitute an
Acquisition Event, except to the extent specifically provided to the contrary in
the instrument evidencing any Option or any other agreement between a
Participant and the Company, all Options then-outstanding shall automatically
become immediately exercisable in full.

(c) Effect on Restricted Stock.

(1) Acquisition Event that is not a Change in Control Event. Upon the occurrence
of an Acquisition Event that is not a Change in Control Event, the repurchase
and other rights of the Company under each outstanding grant of Restricted Stock
shall inure to the benefit of the Company’s successor and shall apply to the
cash, securities or other property into which the Stock was converted or for
which it was exchanged pursuant to such Acquisition Event in the same manner and
to the same extent as such rights applied to the Stock subject to such
Restricted Stock award.

 

35



--------------------------------------------------------------------------------

(2) Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes an Acquisition Event), except
to the extent specifically provided to the contrary in the instrument evidencing
any Restricted Stock award or any other agreement between a holder of a
Restricted Stock award and the Company, all restrictions and conditions on all
Restricted Stock awards then outstanding shall automatically be deemed
terminated or satisfied.

(d) Effect on Other Awards.

(1) Acquisition Event that is not a Change in Control Event. The Board shall
specify the effect of an Acquisition Event that is not a Change in Control Event
on any other Incentive granted under the Plan at the time of the grant of such
Incentive.

(2) Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes an Acquisition Event), except
to the extent specifically provided to the contrary in the instrument evidencing
any other Incentive or any other agreement between an Incentive holder and the
Company, all other Incentives shall become exercisable, realizable or vested in
full, or shall be free of all conditions or restrictions, as applicable to each
such Incentive. Additionally, upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes an Acquisition Event), all
Performance Shares or other performance-based awards shall be immediately
payable based upon the extent, as determined by the Committee, to which the
Performance Goals for the Performance Period then in progress have been met up
through the date of the Change in Control or based on 100% of the value on the
date of grant of the Performance Shares or other performance-based award, if
such amount is higher.

 

12. Discontinuance or Amendment of the Plan

The Board may discontinue the Plan at any time and may from time to time amend
or revise the terms of the Plan as permitted by applicable statutes, except that
it may not revoke or alter, in a manner unfavorable to the grantees of any
Incentives hereunder, any Incentives then outstanding, nor may the Board amend
the Plan without shareholder approval where the absence of such approval would
cause the Plan to fail to comply with Rule 16b-3 under the Securities Exchange
Act of 1934, or any other applicable law or regulation. No Incentive shall be
granted under the Plan after December 31, 2015, but Incentives granted prior to
such date may extend beyond the date.

 

13. Nontransferability

Incentive Options granted under the Plan shall not be transferable except by
will or the laws of descent and distribution. To the extent allowed by law,
Nonstatutory Options may be transferable to certain family members or
foundations for no value or other consideration. Each other Incentive granted
under the Plan may be transferable subject to the terms and conditions as may be
established by the Committee in accordance with regulations promulgated under
the Securities Exchange Act of 1934, or any other applicable law or regulation.

 

14. No Right of Employment

The Plan and the Incentives granted hereunder shall not confer upon any Eligible
Employee the right to continued employment with the Company or its Affiliates,
or affect in any way the right of such entities to terminate the employment of
an Eligible Employee at any time and for any reason. Neither shall the Plan and
the Incentives granted hereunder confer on a consultant the right to
continuation of his or her consulting agreement.

 

15. Taxes

The Company shall be entitled, at the time the Company deems appropriate under
the law then in effect, to withhold the amount of any tax attributed to any
Incentive granted under the Plan.

 

16. Governing Law

The provisions of this Plan and all awards made under this Plan shall be
governed by and interpreted in accordance with the law of the State of
Mississippi, without regard to applicable conflicts of law principles.

 

36



--------------------------------------------------------------------------------

17. Miscellaneous

The provisions of this Plan shall be severable, and the invalidity of any
particular provision of the Plan shall not cause the Plan as a whole to be
invalid.

Adopted by the Board of Directors this 21st day of December 2005.

 

37